Citation Nr: 0603036	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-00 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for the residuals of 
broken ribs.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

3.  Entitlement to a compensable rating for cervical 
paraspinal muscle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1989 to April 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision in January 2001 and 
May 2001 by the Togus, Maine, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in November 2003.

The issue on appeal of entitlement to a rating in excess of 
10 percent for tinnitus is stayed pending further action.  
The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), reversing a decision of the 
Board which concluded that no more than a single 10 percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the decision in Smith and is 
seeking to have this decision appealed to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, VA has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veterans' 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code (DC) 6260.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases that have been stayed will be resumed.  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the issues on appeal.

2.  The evidence demonstrates an injury manifested by broken 
ribs was not incurred in service.

3.  The veteran failed to report for a scheduled VA 
examination in conjunction with his claim for entitlement to 
a compensable rating for cervical paraspinal muscle strain 
and has not shown good cause for his failure to report.


CONCLUSIONS OF LAW

1.  A disability due to broken ribs was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  The veteran's claim for entitlement to a compensable 
rating for cervical paraspinal muscle strain is denied as a 
matter of law.  38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in February 2004.  The veteran's service 
medical records and all identified and authorized post-
service medical records relevant to the issues addressed on 
appeal have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical records show that in March 1998 
the veteran sustained injuries as a result of multiple blunt 
trauma with fractures of the right transverse processes of 
lumbar vertebrae numbers one through five.  Hospital records 
include additional diagnoses of multiple contusions and 
multiple abrasions to the back, but are negative for 
diagnosis or treatment for broken ribs.  In statements as 
part of a line of duty determination the veteran reported his 
injuries were incurred when he fell approximately 20 feet 
while rappelling down a cliff.  In a July 1998 report of 
medical assessment the veteran certified that he had broken 
his back and ribs.  The examiner noted the veteran sustained 
injuries in a rappelling accident with fractures to the L1-5 
processes and right ribs, but indicated in was unknown which 
three ribs were involved.  Rib fractures were also noted by 
the examiner in a report of medical examination without 
additional comment.  A December 1998 medical board 
examination report noted diagnoses including fractures of the 
L1 through L5 transverse vertebral processes, without comment 
as to broken ribs. X-ray films, including those of the spine 
and chest did not mention any fractured ribs.

On VA examination in September 1999 the veteran reported that 
he fractured three lower ribs on the right side in his 1998 
rappelling accident and complained of occasional tightness 
over the fracture site.  It was noted that this had been less 
problematic recently and that he had no limitation and had 
received no treatment.  The examiner noted there were no 
records available for review, but that the veteran had mild 
tenderness to the very lateral aspects of the general 
location of the right ribs eight, nine, and ten.  The 
diagnoses included approximately three fractured ribs to the 
right side, healed.  In a March 2001 addendum the examiner 
stated that after a thorough review of the medical records 
there was no definitive proof that the veteran fractured any 
ribs on the right side.  It was noted that rib fractures were 
not identified in a July 1998 chest X-ray.  The examiner 
concluded that there was insufficient evidence to document a 
history of fractured ribs.  

Based upon the evidence of record, the Board finds an injury 
manifested by broken ribs was not incurred in service.  
Although service medical records show the veteran was treated 
for injuries incurred during service in a rappelling 
accident, there is no probative evidence that he sustained 
any broken ribs.  The March 2001 VA medical opinion is 
persuasive that fractured ribs were not incurred in service.  

While the veteran believes he sustained rib fractures during 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Increased Rating Claim

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, a 
claim for increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2005).  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2005).

In this case, records show the Board remanded the case for 
additional development in November 2003 including for an 
orthopedic examination for an opinion as to the current 
nature and severity of his cervical spine disorder.  The 
veteran was notified by correspondence dated in August 2004 
that arrangements were being made to schedule him for an 
examination and that if he failed to report without good 
cause his claim might be denied.  VA records show the veteran 
was scheduled for an examination in October 2003, but that he 
failed to report.  A June 2005 supplemental statement of the 
case noted his failure to report for the examination and 
denied his claim for a compensable rating.  Although records 
indicate the veteran's address of record may have recently 
changed, there is no evidence any VA correspondence was 
returned as undeliverable nor has the veteran provided any 
explanation for his failure to report.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and since the veteran has 
provided explanation for not having reported for examination, 
the Board is satisfied that the veteran was properly notified 
and failed to report to the scheduled VA examinations without 
good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for 
entitlement to a compensable rating for cervical paraspinal 
muscle strain must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to service connection for the residuals of broken 
ribs is denied.

Entitlement to a compensable rating for cervical paraspinal 
muscle strain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


